DETAILED ACTION
Preliminary Amendment 
The preliminary amendment filed on August 19, 2020 has been entered. The claims pending in this application are claims 18-36. 

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
(1) 	the ionic detergent is sodium dodecyl sulfate (SDS) (claim 19) 
(2)	the ionic detergent is N-Lauroylsarcosine sodium salt (claim 19)
(3)	the ionic detergent is sodium deoxycholate (claim 19) 
The species are independent or distinct because these species are directed to different ionic detergents which have different properties.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claim 18 and 20-36.  
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (1) to (3) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
This application further contains claims directed to the following patentably distinct species:
(4) 	the base is potassium hydroxide (KOH) (claim 22) 
(5)	the base is lithium hydroxide (LiOH) (claim 22)

(7)	the base is rubidium hydroxide (RbOH) (claim 22)
(8)	the base is cesium hydroxide (CsOH) (claim 22)
(9)	the base is calcium hydroxide (Ca(OH)2) (claim 22)
(10)	the base is strontium hydroxide (Sr(OH)2) (claim 22)
(11)	the base is barium hydroxide (Ba(OH)2) (claim 22)
 	The species are independent or distinct because these species are directed to different bases which have different properties.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claim 18-21 and 23-36. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (4) to (11) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
This application further contains claims directed to the following patentably distinct species:
(12) 	the separating step is conducted by centrifugation of the mixture solution (claim 32)
(13)	the separating step is conducted by filtration of the mixture solution (claim 32)
(14)	the separating step is conducted by gravity settling of the mixture solution (claim 32)
	The species are independent or distinct because these species are directed to different separating methods which have different properties.   In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are claim 18-31 and 33-36. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (12) to (14) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Dr. Anthony Sabatelli (Reg. No. 34,714) on November 30, 2021, a provisional election was made without traverse to prosecute species (1) (the ionic detergent is sodium dodecyl sulfate (SDS), see claim 19), species (4) (the base is potassium hydroxide (KOH), see claim 22) and species (12) (the separating step is conducted by centrifugation of the mixture solution, see claim 32).  Affirmation of this election must be made by applicant in replying to this Office action.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). Claims 18-36 will be examined. 

Specification
The disclosure is objected to because of the following informalities: since case 15/854,157 has been patented, applicant is required to update this information in paragraph [0001] of the specification. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
Claims 18-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the methods recited in claims 18-36 when the ionic detergent is SDS and the base is KOH, does not reasonably provide enablement for performing the methods recited in claims 18-36 when the ionic detergent is any kind of ionic detergent and the base is any kind of base. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The Nature of The Invention
The claims are drawn to a method for releasing genomic DNA from biologic cells in a sample by lysing the cells. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims
Claims 18-36 encompass a method for releasing genomic DNA from biologic cells in a sample by lysing the cells, comprising the sequential steps of: a) producing a mixture solution by mixing an aqueous solution containing the biologic cells from the sample with (i) an amount of any kind of ionic detergent, and (ii) an amount of any kind of base such that the ionic detergent and the base in the mixture solution are at concentrations effective for releasing the genomic DNA from the cells by lysing the cells after the ionic detergent is dissolved in the mixture solution; b) heating the mixture solution to at least about 50°C for a time such that the ionic detergent is dissolved in the mixture; c) cooling the mixture solution to 40°C or less for a time effective to precipitate the ionic detergent, thereby producing a precipitate comprising the ionic detergent; and d) separating the precipitate comprising the ionic detergent from the mixture solution, wherein the genomic DNA released from the biologic cells is present in a solution generated by said separating the precipitate comprising the ionic detergent from the mixture solution; and wherein the genomic DNA released from the biologic cells is ready for analysis, PCR amplification, sequencing, purification, or storage.

Working Examples
The specification provides a working example for a method for releasing genomic DNA from biologic cells in a sample by lysing the cells in the presence of an amount of an ionic detergent and an amount of a base wherein the ionic detergent is SDS and the base is KOH (see page 3 of US 2021/0032618 A1, which is us publication of this instant case). 


The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides a working example for a method for releasing genomic DNA from biologic cells in a sample by lysing the cells in the presence of an amount of an ionic detergent and an amount of a base wherein the ionic detergent is SDS and the base is KOH (see page 3 of US 2021/0032618 A1, which is us publication of this instant case). However, the specification provides no working example for performing the methods recited in claims 18-36 when the ionic detergent is any kind of ionic detergent and the base is any kind of base. During the process of the prior art search, the examiner has not found any prior art which is related to 
perform the methods recited in claims 18-36 when the ionic detergent is any kind of ionic detergent and the base is any kind of base.

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether the methods recited in claims 18-36 can be performed when the ionic detergent is any kind of ionic detergent and the base is any kind of base.
Although the specification teaches working examples for a method for releasing genomic DNA from biologic cells in a sample by lysing the cells in the presence of an amount of an ionic detergent and an amount of a base wherein the ionic detergent is SDS and the base is KOH (see page 3 of US 2021/0032618 A1, which is us publication of this instant case), the scope of claim 18 are much broader than the teachings of the specification since claim 18 does not limit that the ionic detergent is SDS and the base is KOH.  Although the specification shows that KOH can precipitate SDS in an aqueous solution (see page 3 of US 2021/0032618 A1, which is us publication of this instant case) and claim 5 is required that the base is selected from the group consisting of potassium hydroxide (KOH), lithium hydroxide (LiOH), sodium hydroxide (NaOH), rubidium hydroxide (RbOH), cesium hydroxide (CsOH), calcium hydroxide Ca(OH)2), strontium hydroxide (Sr(OH)2), and barium hydroxide (Ba(OH)2), since it is known that ionic detergents at least include anionic detergent such as SDS or bile acid salts and cationic detergent such as cetyltrimethylammonium bromide (CTAB) (see “what are detergents” from IDS filed on August 25, 2020) and the specification and available arts do not show that a base can precipitate any kind of ionic detergent, it is unpredictable how steps c) and d) of claim 18 can be performed so that methods recited in claims 18-36 cannot be performed when the ionic detergent is any kind of ionic detergent and the base is any kind of base. For example, it is unpredictable whether KOH can precipitate any kind of ionic detergent such as a bile acid salt such as sodium deoxycholate or CTAB or N-Lauroylsarcosine sodium and whether one of other bases such as LiOH, NaOH, RbOH, CsOH, Ca(OH)2), Sr(OH)2, or Ba(OH)2 can precipitate SDS or a bile acid salt such as sodium deoxycholate or CTAB or N-Lauroylsarcosine sodium.  In fact, the specification have shown that at least one base such as NaOH cannot precipitate SDS (see paragraph [0017] and Figure 1B of US 2021/0032618 A1, which is us publication of this instant case). 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether the methods recited in claims 18-36 can be performed when the ionic detergent is any kind of ionic detergent and the base is any kind of base.
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation “the correct relative abundance” in the claim.  There is insufficient antecedent basis for this limitation in the claim because there is no phrase “a correct relative abundance” before “the correct relative abundance”. Furthermore, the specification teaches that “the number of reads obtained for each microbe in a sample can reveal the relative abundances of each microbe in a sample. The relative abundance of specific microbes can be an important indicator of the state of each individual microbiome. Lysis techniques that change relative abundances of microbes, or leave out DNA from certain microbes altogether, can lead to sequencing results that incorrectly characterize the state of the microbiomes being studied. The methods described herein can be used to achieve the correct relative abundances of microbes from a sample” (see paragraph [0022] of US 2021/0032618 A1, which is us publication of this instant case). Since “relative abundance” in the specification is correlated with relative abundances of microbes in a sample and is not related to genomic DNA released from the biologic cells, it is unclear that the genomic DNA released from the biologic cells is in relative abundance with what.  Please clarify. 
Claim 36 is rejected as vague and indefinite because the claim does not make sense. Does the claim mean that an amount of the genomic DNA released from the modified biologic cells is proportional to, or in proportion with, an amount of the modified biologic cells in the sample? Please clarify.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,774,322 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 18-34 in this instant application are not identical to claims 1-15 of U.S. Patent No. 10,774,322 B2, claims 1-15 of U.S. Patent No. 10,774,322 B2 are directed to the same subject matter and fall entirely within the scope of claims 18-34 in this instant application.  In other words, claims 18-34 in this instant application are anticipated by claims 1-15 of U.S. Patent No. 10, 774, 322 B2. 
Claims 18-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,149,246 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 18-34 in this instant application are not identical to claims 1-22 of U.S. Patent No. 11,149,246 B2, claims 1-22 of U.S. Patent No. 11,149,246 B2 are directed to the same subject matter and fall entirely within the scope of claims 18-34 in this instant application.  In other words, claims 18-34 in this instant application are anticipated by claims 1-22 of U.S. Patent No. 11,149,246 B2. 

Conclusion
15.	No claim is allowed. 
16.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        December 3, 2021